Weiss, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 1990, which dismissed claimants’ request for a hearing as untimely.
Notices of determinations which ruled claimants ineligible for unemployment insurance benefits for various reasons were mailed to each claimant on October 11, 1988. Claimants did not request hearings to review these determinations until *442January 5, 1989. The threshold issue raised at the hearing was the timeliness of the hearing requests. Claimants presented testimony that they did not receive the determinations. An investigator for the Commissioner of Labor testified that the notices were properly addressed, sealed in envelopes and placed in the departmental mail box. She also testified that the documents displayed by claimants at the hearing were the original documents that had been mailed to them on October 11, 1988. We find that there was sufficient evidence of the actual mailing and of the office practice demonstrating that the notices were properly mailed (see, Matter of Colyar [New York Tel. Co. — Roberts], 129 AD2d 946) to establish the presumption of receipt. As there is a rational basis for the finding of untimeliness made by the Unemployment Insurance Appeal Board (see, Matter of Chapman [Roberts] 138 AD2d 866), the decision must be affirmed.
Mahoney, P. J., Casey, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.